Citation Nr: 1000367	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
the Department of Veterans Affairs (VA) Appeals Management 
Center (AMC) located in Washington, DC.  Thereafter, the 
Huntington, West Virginia, Regional Office (RO) assumed 
jurisdiction.  

The Board notes that this matter was previously before the 
Board in April 2009.  At that time, the issues listed on the 
title page of the decision were (1) Entitlement to service 
connection for a skin disorder, to include as due to 
herbicide exposure in the Republic of Vietnam and (2) 
Entitlement to an initial compensable disability evaluation 
for hearing loss.  

The issue of entitlement to service connection for a skin 
disorder had previously been before the Board in February 
2006, at which time the Board denied the claim.  The Veteran 
subsequently appealed this decision to the Court of Appeals 
for Veterans Claims, who vacated the prior decision and 
remanded the claim to the Board for readjudication.  In the 
April 2009 decision, the Board remanded the issue for further 
development, to include a VA examination for the skin 
disorder and to afford the Veteran an opportunity for a Board 
hearing on the issue an initial compensable disability for 
hearing loss.  

In an October 2009 rating determination, the RO granted 
service connection for tinea versicolor (previously rated as 
xerosis) and assigned a 60 percent disability evaluation from 
December 11, 2002, the date of receipt of his original claim 
for compensation.  This constitutes a full grant of the 
benefit sought on appeal with regard to this issue and will 
no longer be addressed by the Board.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of the hearing is of record.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

At the time of his October 2009 hearing, the Veteran 
testified that his hearing loss disability had worsened since 
the time of his last comprehensive VA examination performed 
in March 2006.  Both the Veteran and his representative 
requested that he be afforded an additional VA examination to 
determine the severity of any current hearing loss.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As such, an additional VA examination to determine the extent 
of any current hearing loss disability is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological evaluation to determine the 
severity of his service-connected 
bilateral hearing loss.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
should note such review.  

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

